MEMORANDUM **
Jose Huerta appeals from the 240-month sentence imposed after his guilty-plea conviction for conspiracy to possess with intent to distribute and to distribute methamphetamine, in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2.
The district court did not err in relying on charging documents and the abstract of judgment to support a finding that Huerta had a prior drug felony requiring application of a mandatory minimum sentence pursuant to 21 U.S.C. § 841(b)(1)(A). See United States v. Rodriguez-Lara, 421 F.3d 932, 949-50 (9th Cir.2005).
Contrary to Huerta’s contentions, the fact of a prior conviction does not need to be admitted by the defendant or proved to a jury beyond a reasonable doubt for purposes of sentencing. See United States v. Weiland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (noting the continuing vitality of Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998)).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.